DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 4-11 are currently pending. 
Response to Amendment
Applicant’s amendments, filed 03/15/2021 are acknowledged. Claims 3 and 12-62 have been canceled in their entirety. Claim 1 has been amended as follows: 
  A storage stable pharmaceutical tablet comprising an active agent which is sensitive to oxygen comprising a. A therapeutically effective amount of a thyroxine active drug; and b.    An amount of an antioxidant sufficient to inhibit oxidative degradation of active drug., wherein said antioxidant is selected from a group consisting of butyl hydroxyl anisole (BHA), butyl hydroxyl toluene (BHT), Vitamin C, and combinations thereof, further wherein said amount of antioxidant sufficient to inhibit oxidative degradation of thyroxine active drug is present in an amount of from about 0.01% to about 0.750% by weight based upon the total weight of the composition, wherein said antioxidant inhibits oxidative degradation of said active drug.
Applicant's arguments, filed 03/15/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 
Claim Rejections - 35 USC § 102-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanshew (WO2003/041699 published 05/22/2003). 
Regarding the limitation of “wherein said antioxidant is selected from the group consisting of BHA, BHT, Vitamin C and combinations thereof”, in view of MPEP 803.02, 2111.03 and 2117, a composition comprising only one of the disclosed antioxidants in the claimed amount, such as BHA, still reads on the claimed invention. 
  Hanshew teaches storage-stable levothyroxine sodium tablets comprising butylated hydroxyanisole (BHA) (abstract, [0018], [0035], Example 1, claims 1, 8, 25-33, 35-36).   Hanshew teaches wherein butylated hydroxyanisole is present in 0.01% wt. to 0.5% wt. of the tablet composition, which lies within the claimed range of antioxidant embraced in the instant composition (claim 25, 27, 30, 32-33). Regarding the scope of 
 Regarding the limitation wherein said antioxidant inhibits oxidative degradation of said active drug, Applicant is reminded of MPEP 2112.01 wherein “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the instant case, the prior art of Hanshew reads on all the limitations of the claims, and therefore, the 0.01-0.05% wt. amount of BHA in the levothyroxine tablet must inhibit degradation of the active agent.  
Applicant traverses the rejection of record. Applicant asserts that Hanshew does not anticipate the claimed composition as Hanshew does specifically teach each and every limitation embraced by the claims. 
  
Response to Arguments
Applicant’s arguments, filed 03/15/2021 are acknowledged and have been carefully considered but remain unpersuasive. The levothyroxine tablets comprising BHA embraced within Hanshew comprise the same claimed therapeutically effective amount of levothyroxine (0.025-0.3 mg) and butylated hydroxyanisole (0.01-0.5%wt) embodied within instant claims 1-2 and 4-5. Therefore, said rejection is maintained. 

 Claim(s) 1-2, and 4 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch et al (US2014/0179784 published 06/26/2014).
 Kirsch teaches storage stable levothyroxine sodium tablets comprising 0.1 mg levothyroxine sodium per 100 mg tablet and 0.015 mg butylated hydroxyanisole per 100 mg tablet. Said 0.015 mg BHA in the tablet of Kirsch corresponds to 0.015% wt. butylated hydroxyanisole in the levothyroxine tablet, while lies within the 0.01%wt.-0.750%wt. of the tablet composition ([0036]-[0037], claims 1, 11-18).
 Regarding the limitation wherein said antioxidant inhibits oxidative degradation of said active drug, Applicant is reminded of MPEP 2112.01 wherein “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the instant case, the prior art of Kirsch reads on all the limitations of the claims, and therefore, the 0.015% wt. amount of BHA in the levothyroxine tablet must inhibit degradation of the active agent.  

Applicant traverses the rejection of record. Applicant asserts that Kirsch does not anticipate the claimed composition as Kirsch does specifically teach each and every limitation embraced by the claims. 
  
Response to Arguments
Applicant’s arguments, filed 03/15/2021 are acknowledged and have been carefully considered but remain unpersuasive. The levothyroxine tablets comprising BHA embraced within Kirsch comprise the same claimed therapeutically effective amount of levothyroxine (0.1 mg) and butylated hydroxyanisole (0.015%wt) embodied within instant claims 1-2 and 4. Therefore, said rejection is maintained.
 
 Claim(s) 1-2 and 4, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh et al (US Patent 8,779,000 published 06/15/2014).
 Parikh teaches storage stable levothyroxine sodium tablets comprising 0.025-0.3 mg levothyroxine sodium, 0.0075-0.015 %wt. of butylated hydroxyanisole (col. 3 lines 60-65, col. 4 lines 5-25, Table 1 and claim 23).  Regarding the limitation wherein said antioxidant inhibits oxidative degradation of said active drug, Applicant is reminded of MPEP 2112.01 wherein “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the instant case, the prior art of Parikh reads on all the limitations of the claims, and therefore, the 0.015% wt. amount of BHA in the levothyroxine tablet must inhibit degradation of the active agent.  
Applicant traverses the rejection of record. Applicant asserts that Parikh does not anticipate the claimed composition as Parikh does specifically teach each and every limitation embraced by the claims. 
  
Response to Arguments
Applicant’s arguments, filed 03/15/2021 are acknowledged and have been carefully considered but remain unpersuasive. The levothyroxine tablets comprising BHA embraced within Parikh comprise the same claimed therapeutically effective amount of levothyroxine (0.025-0.03 mg) and butylated hydroxyanisole (0.015%wt) embodied within instant claims 1-2 and 4. Therefore, said rejection is maintained.
 
Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2, 4-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanshew (WO2003/041699 published 05/22/2003).
 Hanshew teaches storage-stable levothyroxine sodium tablets comprising butylated hydroxyanisole (BHA) (abstract, [0018], [0035], Example 1, claims 1, 8, 25-33, 35-36).
 Hanshew teaches wherein the butylated hydroxyanisole is present in 0.005% wt. of the tablet composition ([0030], claim 29). Hanshew also teaches storage-stable levothyroxine sodium tablets wherein butylated hydroxyanisole is present in 0.01% wt. to 0.5% wt. of the tablet composition, which overlaps the amounts of antioxidant found in claims 5-11 (claim 25, 27, 30, 32-33). Applicant is reminded of MPEP 2144.05 wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
And while Hanshew does not specifically teach wherein the antioxidant butylated hydroxyanisole is present in 0.05% wt., or 0.1% wt., or 0.15% wt., or 0.2% wt. or 0.25% wt. or 0.3% wt. of the tablet composition, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to adjust the amount of the antioxidant butylated hydroxyanisole in the levothyroxine sodium tablet of Hanshew from 0.01% wt. to 0.05% wt., or 0.1% wt., or 0.15% wt., or 0.2% wt. or 0.25% wt. or 0.3% wt. in order to arrive at the claimed tablet composition. 
Motivation to adjust the amount of butylated hydroxyanisole in the tablet logically flows from the fact that Hanshew teaches that butylated hydroxyanisole in a range of 0.01-0.5% wt. is sufficient to inhibit oxidative degradation of levothyroxine sodium in a tablet form (claims 25, 27 and 30). Accordingly, a skilled artisan would have been motivated to select amounts of BHA within the range of 0.01%wt. to 0.5% wt. with a 
Moreover, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of antioxidant butylated hydroxyanisole to provide optimal chemical integrity of the pharmaceutically active agent. The amount of butylated hydroxyanisole in the levothyroxine sodium tablet is a result effective parameter that will affect the physical properties of the final composition. The amount of butylated hydroxyanisole in the levothyroxine tablet is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the ratio of 0.01-0.5% wt. butylated hydroxyanisole in the levothyroxine tablet disclosed by Hanshew and coworkers above provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of butylated hydroxyanisole in the levothyroxine sodium tablet to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 
Applicant traverses the rejection of record. Applicant asserts that Hanshew does not teach nor suggest the instantly claimed levothyroxine composition and the unexpected stability of said levothyroxine composition embraced in the instant specification is sufficient to overcome a prima facie case. 
  
Response to Arguments
Applicant’s arguments, filed 03/15/2021 are acknowledged and have been carefully considered but remain unpersuasive. As discussed above, claims 1-2 and 4-5 remain anticipated by Hanshew. As outlined in MPEP 2131, “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based”. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). 
Secondly, in view of MPEP 716.02, said unexpected results remain unpersuasive for the following reasons. In view of MPEP 716.02 (E), said alleged unexpected results have not been compared to the closest prior art of record (Hanshew) to illustrate a superiority possessed by the instantly claimed levothyroxine composition comprising 0.05% wt. BHA, or 0.1% wt. BHA, or 0.15% wt. BHA, or 0.2% wt. BHA or 0.25% wt. BHA or 0.3% wt. BHA relative to that of the prior art. Further, in view of MPEP 716.02 (D), Applicant has not provided sufficient number of tests to demonstrate criticality of the claimed range of 0.05% wt. or 0.1% wt. or 0.15% wt. or 0.2% wt. or 0.25% wt. or 0.3% wt. of an antioxidant selected from the group consisting of BHT, BHA, vitamin C and combinations thereof compared to the 0.01% wt. to 0.5% wt. antioxidant range embraced within Hanshew. In view of the foregoing when all of the evidence is 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628